Citation Nr: 0943251	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for a back condition, 
to include as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's August 2006 notice of disagreement, he 
pointed out that he receives medical treatment at the St. 
Louis VA Medical Center, John Cochrane Division.  Although VA 
has a duty to assist a claimant in obtaining evidence to 
substantiate his claim (see 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009)), nothing in the claims folder 
indicates that the RO requested the VA treatment records.  VA 
medical treatment records are deemed to be within the control 
of VA and should have been included in the record, as they 
may be determinative of the claim.  Therefore, a remand is 
necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

One of the reasons the RO denied the Veteran's service 
connection claim for a back condition was because there was 
no evidence of a current back condition in the record.  But 
the Veteran's June 2006 statement in support of claim 
indicated that he receives disability benefits from the 
Social Security Administration (SSA) because of his back 
condition.  When records are maintained by a federal record 
keeper, VA is required to make as many requests as are 
necessary to obtain the relevant records.  38 C.F.R. 
§ 159(c)(2).  A remand is also necessary for the purpose of 
obtaining those SSA records.  

Finally, a supplemental medical opinion is needed as to 
whether the Veteran's pes planus was aggravated during active 
military service.  A compensation and pension (C&P) 
examination was conducted in July 2006 to determine whether 
the Veteran's pes planus which was noted on enlistment 
examination was etiologically related to the Veteran's 
military service.  That examiner provided an opinion that 
there was no clear and unmistakable evidence that his 
condition was aggravated by his military service beyond the 
natural progression.  But the evidence does not have to be 
"clear and unmistakable" under the provisions of 
38 U.S.C.A. § 1153 (West 2002).  But see 38 U.S.C.A. § 1111 
(West 2002).  It only has to be more likely than not (that 
is, at least a 50 percent probability) that the preexisting 
condition worsened more than the natural progress of the 
disease for the Veteran to be entitled to service connection.  

In addition, the C&P examiner stated that it does not appear 
that the pes planus is any more severe today than it was 
described in his service medical records.  But the relevant 
inquiry is not whether his condition has worsened between the 
date of discharge and today.  The focus must be on whether 
the pes planus worsened more than the natural progression of 
the disease between the date of entrance and the date of 
discharge.  In this regard, the Veteran argues that he was 
asymptomatic at the time of entrance into service but he had 
symptoms throughout service and ever since discharge, which 
he asserts shows that the condition worsened.  In providing a 
supplemental opinion, the examiner should address that 
assertion of the Veteran.  

If the examiner can not provide a supplemental opinion 
without an examination of the Veteran, the RO/AMC should 
schedule the Veteran for an appropriate examination.  The 
Veteran is hereby notified that if an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the St. 
Louis VA Medical Center, John Cochrane 
Division, and associate them with the 
claims folder.  

2.  Make arrangements to obtain the 
Veteran's disability claim records from 
the Social Security Administration and 
associate those records with the claims 
folder. 

3.  After the above development has been 
completed, make arrangements to obtain a 
supplemental medical opinion as to whether 
the Veteran's pes planus disability was 
aggravated during service.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  If the examiner can 
not provide a supplemental opinion without 
an examination of the Veteran, the RO/AMC 
should schedule the Veteran for an 
appropriate examination.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

a)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's pes planus 
increased in severity between the time of 
his entrance into active military service 
and his discharge?  In your response, 
please specifically address the Veteran's 
argument that his disability increased 
during service because he was asymptomatic 
at the time of entrance into service but 
was experiencing pain and required 
orthotics during service and since then.  

b)  If the pes planus disability increased 
during service, was that increase in 
disability due to the natural progress of 
the disease? 

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


